Case 2:20-cv-00797-RGK-JDE Document 40-10 Filed 03/19/20 Page 1of2 Page ID #:850
10/15/2019 Gmail - Why | was told it was nat a rape?

rf] Gmail < s@gmail.com>

Why | was told it was not a rape?

Cramer, Emie <ecramer@elmontepd.org> Fri, Jun 7, 2019 at 10:23 AM
Tors ~~ 7 <i ~~ ~~ @gmail.com>
Ce: "Cramer, Ernie” <ecramer@elmontepd.org>

,

We have taken a report. Due to the confidential nature of what you have reported and the
fact our emails can be viewed as public information | can’t specifically comment on your
case. You can come in and talk about your report. Although we are not defining at as a 261
at this time, that does not mean that circumstances will not change the coding of the report
in the future. This will be forwarded to the detective bureau and they will have to conduct
further follow up investigation. it would then be forwarded to the DA’s office for filing
consideration. As a department we take any victim reported crime seriously especially those
involving a crime against a person. Please understand that these investigations are time
consuming and detail oriented.

Your report number is #19-024117.
Ernie

Ernie Cramer #500
Lieutenant

Ef Monte Police Department
11333 Valley Bivd..

El Monte, Ca. 917317
Office. (626) 580-2109

Email: ecramer@elmontepd. org

  
  

CITY OF

)) EL MONTE.
7

https://mail. google .com/mail/u/07ik=(99011 31 b6&view=pt&search=all&permmsgid=msg-f%3A 1 635703254961 4072838dsqt=1 &simpl=msg-f%3A16357... 1/2

 
Case 2:20-cv-00797-RGK-JDE Document 40-10 Filed 03/19/20 Page 2o0f2 Page ID #:851

10/15/2019 Gmail - Why | was told it was not a rape?

o*

From:: ~t 1[mailto: -@gmail.com]
Sent: Friday, June 07, 2019 9:52 AM

To: Watch Commanders

Subject: Why I was told it was not a rape?

Hi,

| went to the station today and told the police someone | just met a few hours ago had sex with me when | passed out.

After the interview | was told that it was not being considered a rape. Could you explain to me why it was not a rape when

someone had sex with me when | was unable to know what | was doing? Is it DA's job to determine whether or not it was
a rape?

In California a drunk night that ends in a sexual encounter can very well turn into lifetime sex offender registration and up
to 8 years in prison. Many Californians are unaware of California Penal Code section 261 (a)(3), which reads:

Rape is an act of sexual intercourse accomplished with a person not the spouse of the perpetrator where a person is
prevented from resisting by any intoxicating or anesthetic substance, or any controlled substance. and this condition was
known, or reasonably should have been known by the accused.

“Date rape” is a term commonly used to describe nonconsensual sexual intercourse that takes place between people
who (1) are or were dating, or (2) are voluntarily spending time together. While date rape sounds more casual than a
typical California rape charge, the two are, in fact, one and the same. Both are prosecuted and punished under Penal
Code 261 PC, California's rape law.

Thanks.

hitps://mail.google.com/mail/u/07ik=f990 11 31 b6&view=pt&search=all& permmsgid=msg-f%3A 1635703254961 407283&dsqt=1 &simpl=msg-f%3A16357...

2/2

 
